FILED
                             NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS MARTIN MATIAS, a.k.a. Luis                  No. 10-71258
Madias,
                                                 Agency No. A089-859-304
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Luis Martin Matias, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Cordoba v. Holder, 726 F.3d 1106, 1113 (9th Cir.

2013), and de novo questions of law, including due process claims in immigration

proceedings, Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny

in part and grant in part the petition for review, and we remand.

      We reject Matias’s contention that the IJ violated due process by failing to

grant a continuance to give Matias an opportunity to contact his family. We do not

address his contentions related to equal protection. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported

by argument are deemed abandoned.”).

      Substantial evidence does not support the BIA’s conclusion that Matias

failed to establish past persecution when he was forced to flee Guatemala as a

seven year old child in 1982, see Mendoza-Pablo v. Holder, 667 F.3d 1308, 1314-

15 (forced flight from home in the face of an immediate threat of severe physical

violence or death, persecution of family, and serious deprivations suffered by a

child rose to the level of persecution), and when he was beaten and burned in 1998,

see Chand v. INS, 222 F.3d 1066, 1073-74 (9th Cir. 2000) (“Physical harm has

consistently been treated as persecution.”).




                                          2                                   10-71258
      The BIA further found that even if Matias had suffered harm that rose to the

level of persecution, he did not establish the harm was on account of his race or

political opinion. With regard to the 1982 events, substantial evidence does not

support this finding because the record shows the Guatemalan government targeted

Matias’s indigenous Mam Maya community on account of race and imputed

political opinion. See 8 U.S.C. § 1158(b)(1)(B)(i); Sinha v. Holder, 564. F.3d

1015, 1022-23 (9th Cir. 2009) (concluding “in light of all the evidence” that

substantial evidence did not support the agency’s nexus determination).

Accordingly, Matias benefits from the presumption of a well-founded fear of

future persecution based on the 1982 events. See 8 C.F.R. § 1208.13(b)(1). With

regard to the harm Matias suffered in 1998, when he returned to Guatemala in

search of his parents and to reclaim his family’s land, the BIA did not consider

Matias’s particular social group claim. See Sagaydak v. Gonzales, 405 F.3d 1035,

1040 (9th Cir. 2005) (“the BIA [is] not free to ignore arguments raised by a

petitioner”). Further, it appears the BIA applied an incorrect legal standard

regarding nexus. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2009) (the REAL ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”) (emphasis added).




                                          3                                     10-71258
       Finally, in denying Matias’s CAT claim, it is not clear if the BIA considered

potentially dispositive evidence regarding the ex-mayor’s current connection to the

Guatemalan government. See Eneh v. Holder, 601 F.3d 943 (9th Cir. 2010)

(agency erred by failing to analyze relevant testimonial and documentary

evidence); Aguilar-Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010) (agency

erred by failing to consider country conditions evidence); Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005) (BIA must provide a reasoned explanation for

its actions).

       Accordingly, we grant the petition as to Matias’s asylum (including

humanitarian asylum), withholding of removal, and CAT claims, and remand for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

       In light of our conclusions, we do not reach Matias’s remaining contentions.

       Each party shall bear its own costs for this petition for review.

       PETITION FOR REVIEW DENIED in part; GRANTED in part,

REMANDED.




                                           4                                  10-71258